      Case 1:18-cr-00309-LMM-LTW Document 65 Filed 10/22/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA
                                              Criminal Action No.:
       versus                                 1:18-CR-00309-LMM-LTW

CHALMER DETLING, II


                   NOTICE OF SUBSTITUTION OF COUNSEL

       COMES NOW, Suzanne Hashimi of the Federal Defender Program, Inc.,

and hereby enters her appearance as counsel for the Defendant, Chalmer

Detling, II.    Undersigned counsel replaces Molly Hiland Parmer as counsel of

record for Mr. Detling.


       All pleadings, orders, and notices should be sent to undersigned counsel.

       Dated:      This 22nd day of October, 2019.

                                              Respectfully Submitted,

                                               /s/ Suzanne Hashimi
                                              SUZANNE HASHIMI
                                              GEORGIA BAR NO. 335616

                                              MOLLY HILAND PARMER
                                              GEORGIA BAR NO. 942501
                                              ATTORNEYS FOR MR. DETLING
     Case 1:18-cr-00309-LMM-LTW Document 65 Filed 10/22/19 Page 2 of 2



                        CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Notice of Substitution of Counsel has

been formatted in Book Antiqua 13 pt., in accordance with Local Rule 5.1B, and

was electronically filed this day with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to the

following counsel of record:

                         Alex Sistla and John Ghose
                         Assistant United States Attorneys
                         Suite 600, Richard B. Russell Building
                         75 Ted Turner Drive, S.W.
                         Atlanta, Georgia 30303

      Dated: This 22nd day of October, 2019.

                                            /s/ Suzanne Hashimi
                                            SUZANNE HASHIMI
                                            GEORGIA BAR NO. 335616
                                            ATTORNEY FOR MR. DETLING

Federal Defender Program, Inc.
Centennial Tower, Suite 1500
101 Marietta Street, N.W.
Atlanta, Georgia 30303
404-688-7530; Fax: 404-688-0768
Suzanne_Hashimi@fd.org
